NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARTIN VOGEL,                                   No.    19-56141

                Plaintiff-Appellant,            D.C. No.
                                                2:14-cv-04609-SJO-SH
 v.

HARBOR PLAZA CENTER, LLC,                       MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                            Submitted August 3, 2021**
                               Pasadena, California

Before: PAEZ, CALLAHAN, and BENNETT, Circuit Judges.

      Martin Vogel (“Vogel”) sued Harbor Plaza Center, LLC (“Harbor Plaza”)

for violations of the Americans with Disabilities Act (“ADA”), the California

Disabled Persons Act, the California Unruh Civil Rights Act, and the California

Health and Safety Code. The district court granted in part Vogel’s motion for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
default judgment, awarding $4,000 in statutory damages and $3,590.83 in travel

costs. The district court also awarded attorney’s fees based on the fixed fee

schedule set forth in Central District Local Rule 55-3. Rule 55-3, however, allows

parties to file a written request for the court to depart from the fixed fee schedule

and award reasonable fees. C.D. Cal. R. 55-3. Although Vogel filed such a

request, the district court applied the fee schedule and awarded only $600 in

attorney’s fees. Vogel timely appealed.

      We vacated Vogel’s initial fee award and remanded, explaining that when a

plaintiff files a request pursuant to Local Rule 55-3, the district court must award a

“reasonable” fee without regard to the fee schedule. Vogel v. Harbor Plaza Ctr.,

LLC, 893 F.3d 1152, 1159 (9th Cir. 2018). We remanded the attorney’s fees issue

and instructed the district court to use the lodestar method and consider both

Vogel’s original request for attorney’s fees and an alleged additional $34,437.50

incurred on appeal. The district court then awarded Vogel a total of $24,491.25,

which included $17,091.25 in attorney’s fees for work in the district court and

$7,400 for work on appeal. The present appeal followed, and the only question at

issue is whether the district court abused its discretion in granting a reduced award

of attorneys’ fees primarily by setting lead counsel Hubbard’s hourly rate at $300

for his work in the district court and on appeal.




                                           2
      We review for abuse of discretion a district court’s award of attorney’s fees

under the ADA. Armstrong v. Davis, 318 F.3d 965, 970 (9th Cir. 2003). We

review for clear error the underlying factual determinations and review de novo the

legal analysis relevant to the fee determination. Barrios v. Cal. Interscholastic

Fed’n, 277 F.3d 1128, 1133 (9th Cir. 2002). We affirm.

      When the district court determines a reasonable hourly rate, it must consider

the experience, reputation, and ability of the attorneys; the outcome of the results

of the proceedings; the customary fees in the community; and the novelty or the

difficulty of the question presented. Hiken v. Dep’t of Def., 836 F.3d 1044, 1037

(9th Cir. 2016); Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210-11 (9th Cir.

1986). The forum district generally represents the relevant legal community.

Prison Legal News v. Schwarzenegger, 608 F.3d 446, 454 (9th Cir. 2010).

      Vogel argues that the billing rate of $300 is inadequate for his highly

experienced lead attorney who represented him in this case. He argues that his

lead counsel was entitled to $600-625 per hour, which he contends is a reasonable

rate in the Central District. See Rocca v. Den, 109 LP, 2017 WL 2562097, at *3

(C.D. Cal. June 13, 2017). Additionally, Vogel argues that the district court’s

hourly rate determination contravenes Moreno v. City of Sacramento, which held

that exclusive reliance on historical fee rates, “no matter how well intentioned or




                                          3
administered [] is inconsistent with the methodology for awarding fees that the

Supreme Court and our court has adopted.” 534 F.3d 1106, 1115 (9th Cir. 2008).

        Hubbard based his hourly rate on his declaration describing his background

and experience, with no additional declarations from other attorneys confirming

the reasonableness of the rates requested by Vogel. Although Hubbard has

substantial experience in litigating ADA cases, this experience is not determinative

of the reasonableness of the requested rate. The district court looked to fee awards

in other Central District ADA cases, which ranged from $300-650. Relying on

Dolanotto, the district court reasonably concluded that $300/hour was an

appropriate rate. Vogel v. Dolanotto, LLC, 2018 WL 1684303, at *3 (C.D. Cal.

Apr. 5, 2018).

        Vogel points to Rocca as evidence that a higher billing rate is justified, but

that case is distinguishable. The defendant in Rocca ultimately prevailed after

proceeding to trial. In contrast, the present case involved a default proceeding and

a fairly straightforward appeal, as Harbor Plaza has not participated in this case

since filing its Answer. Although $300 per hour may be on the low side of the

$300-650 range for ADA cases in the Central District, Vogel has not shown that

the district court abused its discretion in setting Hubbard’s hourly rate at $300 per

hour.

        AFFIRMED.


                                            4